DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 16, 18, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (2011/0238094).  Thomas et al. disclose, at least in figures 1-2B and paragraphs [0034]-[0036] and [0054]-[0058]; a method of applying a patch to human tissue, comprising: providing a patch (110) of material, where the patch of material is configured to self-deploy between a first position (e.g., as shown in fig. 1C) and a second position (e.g., as shown in fig. 1A) in response to temperature; and applying the patch of material to the human tissue (e.g., 225a, 225b) when the patch of material is in the second position, wherein the method further comprises positioning the patch of material into a proximal end of a bore of a surgical instrument (e.g., a cannula, as described in para. [0055]) when the patch of material is in the first position,  wherein the method further comprises removing the patch of material from the bore at a distal .
Thomas et al. also disclose a patch (110) of material configured to be applied to human tissue, comprising: a film comprising poly(L-lactide) and poly(E-caprolactone) (according to para. [0034]-[0036], wherein the film is configured to self-deploy between a first position and a second position in response to a bodily activation temperature (according to para. [0056]), wherein the patch is configured to be applied (capable of being applied) to the human tissue in utero  (according to para. [0058]), wherein the 
Thomas et al. further disclose an assembly for repairing an opening in human tissue, comprising: an insertion instrument (e.g., a cannula, as described in para. [0055]) configured for use in a medical procedure; and a film (e.g., 110, 210, or 310) configured to self-deploy between a first position (as shown in fig. 1C) and a second position (as shown in fig. 1A) in response to a bodily activation temperature, the film being in a cylindrical configuration in the first position and in a planar configuration in the second position, and the insertion instrument being -16-WO 2018/067811PCT/US2017/055331 configured to receive the film in the first position and apply the film in the second configuration to the human tissue, wherein the insertion instrument is configured for an in-utero medical procedure and the film is applied to an opening of human tissue adjacent a spine, wherein the film is configured to self-deploy between the first and second position in response to a temperature of the human tissue in a range of 27-40° C (according to para. [0056]), wherein the temperature is approximately 36-38° C, wherein the film comprises poly(L-lactide) and poly(E- caprolactone) (according to para. [0034]-[0036]), and wherein the assembly further comprises a second film (e.g., 320a or 320b, according to fig. 3B and para. [0059] and [0060]) configured to self-deploy between the first position and the second position in response to the bodily activation temperature, and the insertion instrument (the cannula) being configured to receive the second film in the first position and apply .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094).  Thomas et al. disclose the invention substantially as claimed. However, Thomas et al. do not explicitly disclose that the film has a thickness less than 1.0 mm., and that the patch of material is impermeable to fluids and a pore size of the patch of material is less than 10 microns.   Nevertheless, Thomas et al. disclose, in para. [0021} that film or patch may be formed into suitable sizes and/or shapes, and, in para. [0059], that the patch may be impermeable to fluids and have a plurality of pores.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so that the film or patch has a thickness or pore size as desired, for such modifications would have involved mere changes in the size of components of the film or patch.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Pathak et al. (7,919,112).  Thomas et al. disclose the invention substantially as claimed, but do not explicitly disclose that the solvent is chloroform.  Pathak et al. teach, in col. 41, lines 19-42, that chloroform may be used as .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Lendlein et al. (2004/0015187). Thomas et al. disclose the invention substantially as claimed, wherein the method includes forming a patch of material in a planar shape and coiling the patch of material into a cylindrical shape in a first direction.  However, Thomas et al. do not explicitly disclose increasing a temperature of the patch of material to a first temperature when in the cylindrical shape in the first direction; coiling the patch of material into the cylindrical shape in a second direction; decreasing the temperature of the patch of material to a second temperature when in the cylindrical shape in the second direction; and increasing the temperature of the patch of material to the first temperature.  Lendlein et al. teach, at least in figures 1 and 2 and paragraphs [0088], [0105], and [0106], increasing a temperature of a material to a first temperature (e.g.,  above Ttrans) when in a first shape; decreasing the temperature of the material to a second temperature (e.g., increasing a temperature of the patch of material to a first temperature when in the cylindrical shape in the first direction; coiling the patch of material into the cylindrical shape in a second direction; decreasing the temperature of the material (e.g., below Ttrans) when the material is in a second shape; and increasing the temperature of the material to the first temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thomas et al. for increasing a .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Wang et al. (2016/0184365).  Thomas et al. disclose the invention substantially as claimed, wherein bioactive agents (according to para. [0052] and [0053]) may be include in a patch.  However, Thomas et al. do not explicitly disclose applying the patch of material to human tissue occurs in utero, wherein applying the patch of material includes applying the patch to a fetus with spina bifida. Wang et al. teach, at least in para. [0130], application of patch to human tissue in utero for the treatment of spina bifida.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the patch as claimed.  Such a modification would allow a therapeutically effective amount of bioactive agents (from a patch) to be applied to human tissue or a fetus.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (2011/0238094) in view of Millbocker (7,044,982).  Thomas et al. disclose the invention substantially as claimed, but do not explicitly disclose the insertion instrument defines a trocar configured to receive the film in the first position.  Millbocker teaches, at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mather et al. (7,371,799) teach polymeric materials for films or patches.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771